Citation Nr: 0400112	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-00 300	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right arm injury. 

2.  Entitlement to service connection for a psychiatric 
disorder.



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from April 1977 to October 1977.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2002 rating decision of the Department of Veterans 
Affairs (VA) Houston, Texas, Regional Office (RO).  The 
appellant requested a Travel Board hearing before a Veterans 
Law Judge; he failed to appear for the hearing scheduled in 
July 2003.  De novo consideration of the claim of service 
connection for residuals of a right arm injury will be 
addressed in a remand which follows this decision.  


FINDINGS OF FACT

1.  An unappealed November 1984 rating decision denied 
service connection for residuals of a right arm injury, 
finding that there was no residual disability shown.  

2.  Evidence added to the record since the November 1984 
determination shows the claimant has a chronic right arm 
disability, and tends to relate such disability to an injury 
in service; it is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  A psychiatric disorder was not manifested in service; and 
any current psychiatric disorder is not shown to be related 
to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and a claim 
of entitlement to service connection for residuals of a right 
arm injury may be reopened.  38 U.S.C.A. § 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001). 

2.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.9 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); the VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  [Regulations implementing the 
VCAA also include a new definition of new and material 
evidence.  However, that provision applies only to claims to 
reopen filed on or after August 29, 2001.  Here, the petition 
to reopen was filed prior to that date, and the new 
definition of new and material evidence does not apply.] 

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits and the appellant was 
provided a copy of the decision denying his claim.  By the 
July 2001 VCAA letter and the December 2002 Statement of the 
Case the appellant was advised of the controlling law and 
regulations.  These communications informed him what evidence 
was of record and what evidence was needed to establish 
entitlement to the benefit sought.  Furthermore, the July 
2001 letter advised him of the changes in duty to assist 
resulting from the VCAA, and specifically advised him of his 
and VA's respective responsibilities in development of 
evidence.  

The record includes service department and private medical 
records.  There is no indication that any pertinent evidence 
remains outstanding.  All notice and duty to assist 
requirements appear to be met with respect to the matters 
addressed on the merits below.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

New and Material Evidence Claim

In a November 1984 decision, the RO denied service connection 
for residuals of a right arm injury based upon findings that 
the injury in service was acute in nature, and that no 
residual disability was shown.  The appellant did not appeal 
that decision and it is final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) does not apply in the instant 
case.]

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, that evidence which is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

Evidence of record at the time of the November 1984 decision 
included the service medical records, which contain a single 
record of treatment for a right arm injury in October 1977.  
The injury was described by the treating physician as 
"trauma to right shoulder and elbow," resulting from the 
appellant's fall down a hill and landing on his right arm and 
shoulder.  Physical examination revealed full range of 
motion, no discoloration or crepitus, with some tenderness to 
the forearm extending to the elbow.  The remainder of the 
service medical records, including examination on release 
from ACDUTRA in October 1977, and physical examinations in 
June 1978, July 1978 and July 1979, are negative for 
complaints, treatment, or diagnosis of any residuals of the 
right arm injury.  
Relevant evidence added to the record since the November 1984 
decision consists of private treatment records dating from 
May 2000 to November 2000, which include complaints of right 
elbow pain.  Physical examination in June 2000 noted chronic 
injury, by history, with recent exacerbation from repetitive 
lifting; the diagnosis was right elbow tendonitis.  
Subsequent examination in October 2000 noted that right elbow 
pain persists.  The examiner noted that there was a chronic 
injury 23 years ago, exacerbated by lifting.  

Based upon a review of the record, the Board finds the 
evidence added to the claims file since the last final 
decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  As the new evidence 
includes a diagnosis of a chronic right elbow disability and 
tends to relate it to an injury on ACDUTRA, it directly 
addresses a basis for the previous denial of the claim, and 
is so significant that it must be considered in order to 
fairly address the merits of the claim.  Hence, it is "new 
and material", and the claim must be reopened.

Service Connection Claim

Factual Background

Service medical records are negative for complaints, 
treatment, or diagnoses of any psychiatric disorders in 
service.  Private medical records indicate a history of 
psychiatric treatment and hospitalizations beginning in 1982.  
Notes on psychiatric admission in November 1982 indicate that 
the appellant's psychiatric and personality disorders had 
their onset after a serious car accident in December 1981, in 
which he suffered severe head trauma.  Records also indicate 
a history of drug and alcohol abuse, which the appellant 
stated was under control at the time of admission.  The 
admission diagnosis was antisocial personality disorder, 
status post head injury.  On subsequent admission to the same 
facility in February 1983, the diagnosis was schizophreniform 
disorder and antisocial personality; the diagnosis on a later 
admission, in December 1984, was continuous alcohol 
dependence and dysthymic disorder with antisocial 
personality.  On psychiatric evaluation while the appellant 
was incarcerated by the Texas Department of Criminal Justice 
(TDCJ) in November 1993, it was again noted that his 
psychiatric disorder had its inception after he suffered a 
serious head injury as a result of a car accident in the 
early 1980s.  The diagnosis was chronic paranoia.  

In his June 2001 claim, the appellant contended that his 
psychiatric disorder is related to service in that he became 
mentally ill "just when he separated from military service" 
in 1977 and that the illness impaired his ability to file the 
claim earlier.  

Analysis
A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

A psychiatric disorder was not diagnosed in service.  Service 
medical records are negative for any complaint, diagnosis or 
treatment for any psychiatric disorders.  Consequently, 
service connection for an acquired psychiatric disorder on 
the basis that such disorder was manifested (and incurred or 
aggravated) in service is not warranted.
Congenital or developmental defects such as personality 
disorders (antisocial disorder) and mental deficiency, are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).

The only evidence of record which links the appellant's 
current psychiatric disorder to service is his own statement.  
The record contains several statements by various medical 
professionals stating that the appellant's psychiatric 
disability had its onset following an automobile accident in 
which he suffered severe head trauma.  Although he opines 
that his psychiatric disability began in service, as a 
layperson, he is not competent to establish medical 
causation.  See Espiritu, supra; Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

The preponderance of the evidence is against the appellant's 
claim.  Accordingly, it must be denied.  


ORDER

The appeal to reopen a claim of service connection for 
residuals of a right arm injury is granted.

Service connection for a psychiatric disorder is denied.


REMAND

The appellant asserts that his current right arm disability 
is related to the right arm injury he suffered on ACDUTRA.  
Newly submitted medical evidence includes a diagnosis of 
right elbow tendonitis, and appears to relate it to an injury 
on ACDUTRA.  Consequently, clarification of the medical 
evidence.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Court's guidelines in Quartuccio 
v. Principi, 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, and any other applicable legal 
precedent.  In particular, the RO should 
ensure that the appellant is advised 
specifically of what he needs to 
establish his claim, the controlling law 
and regulations, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  

2.  The RO should obtain complete copies 
of any private or VA clinical records of 
any treatment the appellant received for 
his right arm disability since service.  
He must assist in this matter by 
identifying all sources of treatment and 
providing any necessary releases.  

3.  The RO should then, regardless 
whether #2 is completed, arrange for a VA 
orthopedic examination to ascertain the 
nature and etiology of any right arm 
disorder.  The appellant's claims folder 
must be available to the examiner for 
review in connection with the 
examination.  The examiner should examine 
the appellant, review the claims file, 
including in particular the service 
medical records, and opine whether at 
least as likely as not any current right 
arm disorder is related to service, 
including to an injury therein.  The 
examiner should explain the rationale for 
any opinion given.

4.  The RO should then re-adjudicate the 
claim in light of the new evidence added 
to the record.  If the benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the appellant and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



